DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to teach that by simply having a transparent optical element that is capable of displaying at least a part of the stereoscopic image that would be recognized by an observer.   
Claims 1-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.  Claims 1-6 recites simply a transparent optical element as a single means to achieve the displaying method of a stereoscopic image.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication by Momonoi et al (US 2010/0073463 A1).
Momonoi et al teaches, with regard to claims 1 and 3, a stereoscopic image display device that implicitly includes a method for displaying a stereoscopic image wherein the method comprises the step of emitting light from a light source (103, Figure 1) via a liquid crystal display device (LCD, 101) that the light would be recognized by an observer (108) as a stereoscopic image from an optical plate (102) that serves as the transparent optical element, and the step of displaying at least part of the stereoscopic image (106) on a plane not parallel to an outgoing surface of the optical element.  The stereoscopic image (106) is three dimensional as shown in Figures 1 and 2, which means the stereoscopic image is comprising image planes that are perpendicular to the outgoing surface of the optical element.  Momonoi et al further teaches the observer is able to visually recognize a rear surface side of the display device through the optical element to perceive a virtual image (107).  With regard to claim 3, as shown in Figures 1 and 2, Momonoi et al further teaches that the stereoscopic image (106) has two planes positioned on mutually different planes.  
With regard to claim 2, as shown in Figures 1 and 2, at least a part of the stereoscopic image is displayed on a plane vertical to the outgoing surface of the optical element.  
With regard to claim 4, as shown in Figures 1 and 2, the two planes for the stereoscopic image are parallel to each other.  
With regard to claim 5, as shown in Figures 1 and 2, the continuous stereoscopic image has a line connecting the two planes.  
With regard to claim 6, as shown in Figures 1 and 2, the stereoscopic image (106) is three dimensional image which means that it comprises two planes that may be vertical to each other.  
This reference has therefore anticipated the claims.  

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication by Maekawa (US 2010/0214394 A1).
Maekawa teaches, with regard to claims 1 and 3, a three dimensional floating image display device serves as the image display device that implicitly includes a method for displaying a stereoscopic image wherein the method comprises the step of emitting light from a display device (3, Figure 6) that the light would be recognized by an observer as a stereoscopic image (P) from an image forming optical system (2) that serves as the transparent optical element, and the step of displaying at least part of the stereoscopic image (P) on a plane not parallel to an outgoing surface of the optical element, (please see Figures 5 and 6).  The stereoscopic image (P) is three dimensional as shown in Figures 5 and 6, which means the stereoscopic image is comprising image planes that are perpendicular to the outgoing surface of the optical element, (please see Figure 5).  Maekawa further teaches the observer is able to visually recognize a rear surface side of the display device through the optical element since the image forming optical system is transparent, (please see Figures 2 and 3).  With regard to claim 3, as shown in Figures 5 and 6, Maekawa further teaches that the stereoscopic image (P) has two planes positioned on mutually different planes.  
With regard to claim 2, as shown in Figures 5 and 6, at least a part of the stereoscopic image is displayed on a plane vertical to the outgoing surface of the optical element.  
With regard to claim 4, as shown in Figures 5 and 6, the two planes for the stereoscopic image are parallel to each other.  
With regard to claim 5, as shown in Figures 5 and 6, the continuous stereoscopic image has a line connecting the two planes.  
With regard to claim 6, as shown in Figures 5 and 6, the stereoscopic image (P) is three dimensional image which means that it comprises two planes that may be vertical to each other.  
This reference has therefore anticipated the claims.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872